Name: Commission Regulation (EC) NoÃ 1382/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) NoÃ 774/94 concerning the import arrangements for pigmeat
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy;  trade
 Date Published: nan

 27.11.2007 EN Official Journal of the European Union L 309/28 COMMISSION REGULATION (EC) No 1382/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 concerning the import arrangements for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (2), and in particular Article 7 thereof, Whereas: (1) Commission Regulation (EC) No 1556/2006 of 18 October 2006 laying down detailed rules for the application of Council Regulation (EC) No 774/94 concerning the import arrangements for pigmeat (3) has been substantially amended and requires further amendment. Regulation (EC) No 1556/2006 should therefore be repealed and replaced by a new regulation. (2) Regulation (EC) No 774/94 opened, from 1 January 1994, new annual tariff quotas for certain pigmeat products. Those quotas are to apply for an unspecified period. (3) The tariff quotas should be administered on the basis of import licences. To that end, detailed rules for the submission of applications and the information which must appear in applications and licences should be laid down. (4) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (5) should apply, save as otherwise provided for in this Regulation. (5) In order to ensure a regular flow of imports, the quota period from 1 January to 31 December should be subdivided into a number of subperiods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. (6) In view of the risk of speculation inherent in the system in question in the pigmeat sector, precise conditions should be laid down as regards access for operators to the tariff quota scheme. (7) For appropriate administration of the tariff quotas, the security linked to the import licences should be set at EUR 20 per 100 kilograms. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down detailed rules for applying the import tariff quota for fresh, chilled or frozen pigmeat covered by CN codes 0203 19 13 and 0203 29 15 opened by Article 2 of Regulation (EC) No 774/94. 2. The tariff quota shall be opened on an annual basis for the period from 1 January to 31 December. 3. The quantity of products covered by the quota referred to in paragraph 1, the applicable rate of customs duty and the serial number shall be as set out in Annex I. Article 2 Regulations (EC) Nos 1291/2000 and 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 The quantity fixed for the annual quota period shall be divided among four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products covered by Article 1 of Regulation (EEC) No 2759/75. 2. Licence applications must refer to the serial numbers indicated in Annex I to this Regulation. They may concern several products covered by different CN codes. If they do, all the CN codes and their designations must be entered in boxes 16 and 15 of the licence application and the licence respectively. Licence applications must be for a minimum of 20 tonnes and a maximum of 20 % of the quantity available for the quota concerned in the subperiod in question. 3. Licence applications and licences themselves shall contain: (a) in box 8, the name of the country of origin; (b) in box 20, one of the entries indicated in Annex II, Part A. Box 24 of the licences shall contain one of the entries listed in Annex II, Part B. Article 5 1. Licence applications may be submitted only in the first seven days of the month preceding each of the subperiods referred to in Article 3. 2. A security of EUR 20 per 100 kilograms shall be lodged at the time of submission of the licence application. 3. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, each applicant may submit several applications for import licences for products covered by a single serial number, provided these products originate in different countries. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be regarded as a single application, for the purposes of the maximum referred to in the second subparagraph of Article 4(2) of this Regulation. 4. Not later than the third working day following the end of the period for submission of applications, Member States shall notify the Commission of the total quantities, in kilograms, applied for in respect of each group. 5. Licences shall be issued as of the seventh working day and at the latest by the eleventh working day following the end of the notification period provided for in paragraph 4. 6. If necessary, the Commission shall establish any quantities that have not been applied for, and these shall be added automatically to the quantity for the following quota subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission by the end of the first month of each quota subperiod of the total quantities in kilograms for which licences have been issued, as referred to in Article 11(1)(b) of that Regulation. 2. Member States shall notify the Commission, before the end of the fourth month following each annual quota period, of the quantities, in kilograms, under each serial number actually released for free circulation under this Regulation in the period concerned. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, in kilograms, covered by unused or partly used import licences, in the first instance at the time of the application for the last subperiod and then again before the end of the fourth month following each annual period. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000, import licences shall be valid for 150 days from the first day of the subperiod for which they are issued. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) of this Regulation. Article 8 Regulation (EC) No 1556/2006 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and read in accordance with the correlation table in Annex III. Article 9 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 91, 8.4.1994, p. 1. Regulation as amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). (3) OJ L 288, 19.10.2006, p. 7. Regulation as last amended by Regulation (EC) No 1940/2006 (OJ L 407, 30.12.2006, p. 153), as corrected by OJ L 44, 15.2.2007, p. 77. (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (5) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). ANNEX I Serial number CN Codes Applicable duty Quantity (tonnes) (product weight) 09.4046 0203 19 13 0203 29 15 0 % 7 000 ANNEX II A. Entries referred to in the first subparagraph of Article 4(3)(b): in Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1382/2007 in Spanish : Reglamento (CE) no 1382/2007 in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 1382/2007 in Danish : Forordning (EF) nr. 1382/2007 in German : Verordnung (EG) Nr. 1382/2007 in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 1382/2007 in Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1382/2007 in English : Regulation (EC) No 1382/2007 in French : RÃ ¨glement (CE) no 1382/2007 in Italian : Regolamento (CE) n. 1382/2007 in Latvian : Regula (EK) Nr. 1382/2007 in Lithuanian : Reglamentas (EB) Nr. 1382/2007 in Hungarian : 1382/2007/EK rendelet in Maltese : Ir-Regolament (KE) Nru 1382/2007 in Dutch : Verordening (EG) nr. 1382/2007 in Polish : RozporzÃ dzenie (WE) nr 1382/2007 in Portuguese : Regulamento (CE) n.o 1382/2007 in Romanian : Regulamentul (CE) nr. 1382/2007 in Slovak : Nariadenie (ES) Ã . 1382/2007 in Slovenian : Uredba (ES) Ã ¡t. 1382/2007 in Finnish : Asetus (EY) N:o 1382/2007 in Swedish : FÃ ¶rordning (EG) nr 1382/2007 B. Entries referred to in the second subparagraph of Article 4(3): in Bulgarian : Ã Ã ¸Ã Ã ¾, Ã ¾Ã ¿ÃÃ µÃ ´Ã µÃ »Ã µÃ ½Ã ¾ Ã ½Ã ° 0 %, Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1382/2007 in Spanish : Derecho de aduana del 0 % en aplicaciÃ ³n del Reglamento (CE) no 1382/2007 in Czech : Clo stanoveno na 0 % podle naÃ Ã ­zenÃ ­ (ES) Ã . 1382/2007 in Danish : Told fastsat til 0 % i henhold til forordning (EF) nr. 1382/2007 in German : Auf 0 v. H. festgesetzter Zoll gemÃ ¤Ã  der Verordnung (EG) Nr. 1382/2007 in Estonian : Vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1382/2007 on kinnitatud 0 % tollimaks in Greek : Ã Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã µ 0 % Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1382/2007 in English : Customs duty fixed at 0 % pursuant to Regulation (EC) No 1382/2007 in French : droit de douane fixÃ © Ã 0 % en application du rÃ ¨glement (CE) no 1382/2007 in Italian : Dazio doganale fissato allo 0 % in applicazione del regolamento (CE) n. 1382/2007 in Latvian : Noteikts 0 % muitas nodoklis, ievÃ rojot Regulu (EK) Nr. 1382/2007 in Lithuanian : 0 % muitas, nustatytas pagal ReglamentÃ (EB) Nr. 1382/2007 in Hungarian : 0 %-os vÃ ¡mtÃ ©tel az 1382/2007/EK rendelet alapjÃ ¡n in Maltese : Rata ta dazju doganali ffissat gÃ §al 0 % skond ir-Regolament (KE) Nru 1382/2007 in Dutch : Douanerecht 0 % op grond van Verordening (EG) nr. 1382/2007 in Polish : CÃ o ustalone na poziomie 0 % na podstawie RozporzÃ dzenia (WE) nr 1382/2007 in Portuguese : Direito aduaneiro fixado em 0 %, nos termos do Regulamento (CE) n.o 1382/2007 in Romanian : Taxe vamale fixate la 0 % Ã ®n conformitate cu Regulamentul (CE) nr. 1382/2007 in Slovak : Clo stanovenÃ © na Ã ºrovni 0 % podÃ ¾a nariadenia (ES) Ã . 1382/2007 in Slovenian : 0 % dajatev v skladu z Uredbo (ES) Ã ¡t. 1382/2007 in Finnish : Tulliksi vahvistettu 0 % asetuksen (EY) N:o 1382/2007 mukaisesti in Swedish : Tullsats faststÃ ¤lld till 0 % i enlighet med FÃ ¶rordning (EG) nr 1382/2007 ANNEX III Correlation table Regulation (EC) No 1556/2006 This Regulation Article 1(1) Article 1(1) Article 1(2) Article 2 Article 1(3) Article 1(2) Article 2 Article 3 Article 3(1) Article 4(1) Article 3(2) Article 4(2) Article 3(3) Article 4(3)(a) Article 3(4) Article 4(3)(b) Article 3(5) Article 4(3), second subparagraph Article 4(1), first subparagraph Article 5(1) Article 4(1), second subparagraph  Article 4(2) Article 5(3) Article 4(3) Article 5(4) Article 4(4) Article 5(5) Article 4(5) Article 6(2) Article 5(1) Article 7(1) Article 5(2) Article 7(2) Article 6 Article 5(2) Article 8 Article 8 Article 9 Article 9 Annex I Annex I Annex IIa Annex II, Part A Annex IIb Annex II, Part B Annex III  Annex IV  Annex V  Annex VI 